At 7:39 p.m. this evening, April 17, 2001, this court received a copy of a journal entry submitted by the court of appeals. The entry requests this court to stay execution of sentence in this matter to allow the court of appeals time to thoroughly and completely address the issues raised on appeal.
IT IS ORDERED by the court that the execution of sentence is stayed until further order of this court, and the court of appeals is ordered to file its decision with the Clerk of this court no later than 5:00 p.m. on April 20, 2001.
Moyer, C.J., Douglas, Resnick, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Pfeifer, J., concurs separately.
F.E. Sweeney, J., not participating.